Citation Nr: 9901385	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-35 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
gunshot wound (GSW) of the left shoulder, currently rated as 
20 percent disabling.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for residuals of a 
shrapnel wound (SFW) to the left side, with retained foreign 
bodies.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, and friend


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran had active service from November 1941 to October 
1945.  This case comes before the Board of Veterans' Appeals 
(Board) as a result of rating decisions by the Department of 
Veterans Affairs (VA) regional office (RO) in St. Petersburg, 
Florida, which denied the veteran's claim for an increased 
rating for a left shoulder disorder, and which denied service 
connection for a lower back disorder, and residuals of a SFW, 
left side.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he currently is 
suffering from a lower back disorder, and residuals of a SFW, 
left side due to service.  He asserts that he sustained the 
back pathology when he fell over a cliff in service.  It is 
contended that he sustained the wound to the left side when 
shot, that it was a bigger caliber bullet than listed, and 
that he has been removing metal fragments from his left side.  
Thus, he seeks service connection for these disabilities.   
He further contends in essence that the symptoms of his 
service connected left shoulder disorder are more severe than 
the current 20 percent rating would indicate, and an 
assignment of an increased rating is warranted.  His 
representative has joined in these contentions.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against allowance of appellants claim for an 
increased rating in excess of 20 percent for his left 
shoulder disorder. It is also the decision of the Board that 
the appellant has not met the initial burden of submitting 
evidence to justify a belief by a fair and impartial 
individual that the claims for service connection for a lower 
back disorder, and residuals of a SFW, left side with 
retained foreign bodies are well grounded. 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellants appeal has been obtained by 
the RO.  

2.  The veteran sustained a gunshot wound (GSW) to the left 
shoulder, as a result of hostile action in 1945.  The wound 
was described as penetrating to the left suprascapular area.  
It was reportedly caused by a 25-caliber bullet.  There was 
ultimately determined to be no bony fracture, although a 1st 
rib fracture was initially suspected.

3.  The veterans service connected residuals of a GSW, left 
shoulder are manifested principally by subjective complaints 
of recurrent pain and limitation of motion of the left 
shoulder. 

4.  In VA examinations in October 1995, the examiner noted a 
v shaped scar at the apex cephalad.  The point of entry was 
described in the left deltoid.  There was some muscle 
atrophy, as the deltoid muscle was less in mass than the 
right upper extremity. Forward flexion, and abduction was to 
90 degrees; internal rotation was to 85 degrees; and, 
external rotation was to 45 degrees.  There was no evidence 
of pain, or muscle herniation, but there was some atrophy, 
and loss of strength.  

5.  The GSW residuals, left shoulder are shown to be no more 
than moderately severe disabling; he has been determined to 
be right handed.

6. The veteran's service-connected GSW, left shoulder does 
not produce an exceptional or unusual disability picture with 
related factors such as need for frequent hospitalization or 
marked interference with employment as objectively shown, 
such as to render impractical the application of regular 
schedular provisions.  There are no extraordinary factors 
resulting from the service-connected left shoulder disorder 
productive of an unusual disability picture such as to render 
application of the regular schedular provisions impractical.

7.  No competent medical evidence is of record that would 
establish that the veteran currently has a lower back 
disorder, and residuals of a SFW, left side which are 
causally related to service or to any incident or event 
therein.

8.  Appellant has not submitted competent evidence that he 
currently has a lower back disorder, and/or residuals of a 
SFW, left side due to service.

9.  The veteran has not met the initial burden of presenting 
evidence of well-grounded claims as to the issues of a lower 
back disorder, and/or residuals of a SFW, left side.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for a 
GSW, left shoulder have not been met. 38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.55, 4.56, 4.59, 4.71a, 
4.73, Part 4, Diagnostic Codes (DC) 5200-5203, 5303, 7805 
(1998).

2. The claims for entitlement to service connection for a 
lower back disorder, and/or residuals of a SFW left side are 
not well grounded. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluation for residuals of a GSW, left 
shoulder.

The appellant's assertions constitute a well-grounded claim 
within the meaning of 38 U.S.C.A. § 5107(a), requiring the VA 
to fulfill the statutory duty to assist the veteran in 
developing all facts relevant to the claim.  Proscelle  v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Claims that service-
connected disorders have become more severe are well grounded 
where the claimant asserts that higher ratings are justified 
due to increases in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle, Id.  The Board is satisfied 
that all relevant facts have been properly developed to 
comply with the duty to assist and that the evidentiary 
record is sufficient in scope and in depth for a fair, 
impartial, and fully informed appellate decision.

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1998); 38 
C.F.R. § 3.102 (1994); Gilbert v. Derwinski 1 Vet. App. 49 
(1990). 

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (See 
38 C.F.R. §§ 4.2, 4.41), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
clinical evidence of the present level of disability is the 
VA examination in October 1995.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991 & Supp. 
1998); 38 C.F.R. Part 4, § 4.1 (1998). Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1 (1998).  Separate DCs identify 
the various disabilities. 38 U.S.C.A. § 1155 (West 1991 & 
Supp. 1998); 38 C.F.R. Part 4 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(1998). When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3 (1998).

However, current VA regulations provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1998). 

Any analysis of the disability evaluation to be assigned for 
the residuals of a missile injury must begin with a 
historical review of the extent of the original traumatic 
injury, and the course of the residual disability in the 
ensuing years.  See 38 C.F.R.§§ 4.1, 4.2, 4.40, 4.41, 4.47-
4.56, 4.72; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Historically, the veteran was wounded in action in April, 
1945.  He sustained a single, moderate bullet wound to the 
left shoulder region.  The wound was initially described as a 
slight scapular laceration.  Later it was described as a 
penetrating wound of the left suprascapular region.  At one 
point, it was thought there might be an incomplete fracture 
of the 1st rib on the left, but this was later determined not 
to be the case.  The medical record entries note he was 
treated for several months and returned to noncombat duty.  

A rating decision in October 1945 granted a 20 percent 
disability rating for a scar. left scapula, with limitation 
of motion, gunshot wound (GSW) to muscle group (MG) II.  This 
was amended in March 1948 to read wound, left scapula, MG II.  
The rating remained unchanged. The 20 percent rating has been 
in effect since that time and is protected from reduction.

In August 1995, the veteran filed a claim for an increased 
rating for a back disorder.  He was not service connected for 
a lower back disorder, and it was determined that he was 
referring to his service connected left shoulder GSW.

In a VA examination in October 1995, he reported  being shot 
during WWII in the left shoulder with the entry at the left 
deltoid area of the upper arm.  Fragments had reportedly 
lodged in the left scapula and chest.  (It is noted that this 
is not confirmed by clinical evidence.)  He reportedly was 
unconscious for 2 days, and had undergone surgery to remove 
the fragments, 2 to 3 times.  He reported recurrent pain and 
limited motion of the left shoulder since that time.  (To the 
contrary are private medical records of October 1978 which 
revealed a fully functional left shoulder with no muscle 
wasting or limitation of motion.)

The examiner noted a v shaped scar at the apex cephalad.  One 
arm measured 4 cm.,  the other 3.5 cm, and the width was 1.2 
cm. There was some muscle atrophy, and the deltoid muscle was 
less in mass than the right upper extremity.  Forward 
flexion, and abduction was to 90 degrees; internal rotation 
to 85 degrees; and, external rotation to 45 degrees.  There 
was no evidence of pain, or muscle herniation, but there was 
some loss of strength.  The diagnoses were GSW, left 
shoulder, with muscle damage and atrophy, with markedly 
diminished ROM; and, scar from GSW, and surgery.

In a hearing at the RO in April 1998, the veteran testified 
that his left shoulder disorder had been hurting him since 
service.  He had pain going up to his neck and back from his 
left shoulder disorder.  He did not seek medical care for his 
service related GSW, left shoulder after separation.  He 
testified that it, dont hurt me all the time, just certain 
times it hurts.  He was taking 4 or 5 different types of 
medication for back pains but denied seeing any doctors for 
the pain.  He wore no back braces.

During the course of this appeal, some revisions were made to 
the criteria for rating muscle injury.  See 62 Fed. Reg. 
30235-30240 (June 3, 1997).  It is the Boards conclusion 
that the provisions that affect this case were not changed in 
any substantive way.  Thus, the Board will proceed with the 
foregoing discussion and there is no prejudice to the 
veteran.  Since there was no substantive change, neither the 
old nor the new criteria may be deemed more favorable to the 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under 38 C.F.R. § 4.73, disabilities resulting from muscle 
injuries are classified as slight, moderate, or moderately 
severe as follows:

A slight disability of the muscles is defined as a simple 
wound of muscle without debridement or infection, service 
department records of superficial wound with brief treatment 
and return to duty, and healing with good functional results. 
Findings usually include minimal scar; no evidence of fascial 
defect, atrophy, or impaired tonus; no impairment of 
function; or, metallic fragments retained in muscle tissue.

A moderate disability of the muscles is defined as a through 
and through or deep penetrating wound of a relatively short 
track by single bullet or small shell fragment.  Findings 
usually include relatively small entrance and exit scars, 
indicating a relatively short track of the missile.  There 
are often signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, with definite 
weakness or fatigue. 

A moderately severe disability of the muscles would be the 
consequence of a through and through or deep penetrating 
wound by a high velocity missile of small size or a large 
missile of low velocity.  Objective findings of such injury 
would include impairment of strength and endurance of the 
muscle group involved, moderate loss of deep fascia, or 
moderate loss of muscle substance. 38 C.F.R. § 4.56 (1996).  
As noted, the new criteria, found at 38 C.F.R. § 4.56 (1998), 
are essentially similar in all pertinent respects as it 
pertains to this claim.

The record reveals that the RO has assigned the current 
rating under the provisions of MG II, as set forth in DC 
5302.  These are the intrinsic muscles of the shoulder.  The 
deltoid muscle, however, which is the muscle noted to have 
been the point of entry is in MG III, as set forth in DC 
5303.  The rating code provisions, however, are the same, as 
set forth below.

The RO has, as noted, evaluated the veterans left shoulder 
disability under the diagnostic criteria of 38 C.F.R. § 4.73, 
DC 5302, Injury to Muscle Group II:  

Function: Depression of arm from  vertical overhead to 
hanging at side (1, 2); downward rotation of scapula (3, 4); 
1 and 2 act with Group III in forward and backward swing of 
arm. Extrinsic muscles of shoulder girdle: (1) Pectoralis 
major II (costosternal); (2) latissimus dorsi and teres major 
(teres major, although technically an intrinsic muscle, is 
included with latissimus dorsi); (3) pectoralis minor; (4) 
rhomboid:  

The minor shoulder is rated as follows; 

Severe warrants a 30 percent rating; 
Moderately Severe warrants a 20 percent rating; 
Moderate warrants a 20 percent rating; and, 
Slight warrants a 0 percent rating.  38 C.F.R. § 4.73, DC 
5302 (1998).

The rating provisions for DC 5303 are the same for all 
classifications of muscle damage to MG III, the intrinsic 
muscles of the shoulder girdle, including the deltoid.  
Again, it has been determined that the appellant is right 
handed, so the criteria pertaining to the minor extremity are 
for application.

Based on a review of the record, the Board notes that the 
veteran suffers from several other serious disorders, 
including severe Parkinsons disease, arthritis, and type II 
acromion nerve impingement.  However the service medical 
records do not indicate any bone, or nerve involvement.  The 
crucial question for resolution is the severity of the 
appellants gunshot wound residuals, and what disabilities of 
the left shoulder are associated with the wounding.  The 
appellants service medical records, and any medical 
treatment records of later treatment indicate no more than 
moderate residual functional impairment as a result of the 
wounding.  There is evidence of a penetrating wound, with 
some moderate muscle damage.  There is no evidence of bony or 
nerve involvement.  There is currently some atrophy, and some 
limitation of motion.  At most, there is moderately severe 
muscle damage.  This  would contemplate some limitation of 
motion, as will be discussed below.  There is no evidence of 
severe muscle impairment.

It is noted that there is some limitation of motion,  It is 
not to the extent to warrant a higher evaluation under DC 
5200-5203.  The current limitation of motion is contemplated 
by the current rating, as muscles about the joint would 
effect motion.  The motion noted is consistent with a 20 
percent rating, but no more.  Separate evaluations are 
precluded.  38 C.F.R. § 4.14.

While the Board has considered the positive subjective 
evidence submitted by the veteran essentially contending that 
he has a more severe disability, the Board concludes that 
this evidence is outweighed by the negative objective 
clinical evidence of record.  Accordingly, the veterans 
claim must be denied. Gilbert v. Derwinski, 1 Vet. App. at 
49.  Examining in particular the most recent clinical 
evidence of record from the October 1995 VA examination, 
which is the most probative evidence to consider in 
evaluating the current level of disability under the holding 
of Francisco v. Brown, 7 Vet.App. 55 (1994), the Board notes 
that an increased rating for a left shoulder disorder cannot 
be assigned under DC 5303 as the evidence on file does not 
reveal more than moderate to moderately severe loss of 
function of MG III, left shoulder. He has some muscle 
atrophy. Forward flexion, and abduction was to 90 degrees; 
internal rotation to 85 degrees; and, external rotation to 45 
degrees. He exhibited no evidence of pain, or muscle 
herniation, but there was some loss of strength.  

While the symptoms reported by appellant are indicative of a 
left shoulder disorder, it has not been demonstrated from the 
clinical record that he has ankylosis, muscle herniation, 
damage to bones, joints, nerves, or tendons.  The examiner 
indicated no pain on motion, and only marked diminished range 
of motion of the left shoulder.  He did not display more than 
moderate to moderately severe limitation of motion, or pain 
due to arthritis, or other symptoms of more significant 
impairment of health.
Under the code both moderate and moderately severe symptoms 
for the nondominant limb are rated 20 percent disabling.

The Board has considered  the application of 38 C.F.R. § 4.40 
regarding functional loss due to pain, and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint in its decision.  Taking into 
consideration the objective findings as well as the 
subjective statements of the veteran, it is the conclusion of 
the Board that the currently assigned 20 percent evaluation 
adequately compensates the appellant for the degree of 
impairment shown by the residuals of a left shoulder 
disorder; and these residuals do not more nearly approximate 
the criteria for the next higher evaluation.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service- connected left 
shoulder disability presents such an unusual or exceptional 
disability picture with marked interference with employment 
or frequent periods of hospitalization, as to render the 
regular schedular standards impractical. 38 C.F.R. 
3.321(b)(1). He has not been recently hospitalized for that 
disability; and his left shoulder residual dysfunction is not 
severe. Since the preponderance of the evidence is against 
allowance of this appeal, the benefit-of- the-doubt doctrine 
is inapplicable. 38 U.S.C.A. 5107(b) (West 1991 & Supp. 
1998).


II.  Entitlement to service connection for a low back 
disorder, and residuals of a SFW, left side, with retained 
shrapnel.

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded; that is that each claim is 
plausible, meritorious on its own, or otherwise capable of 
substantiation. Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A plausible claim is one which is meritorious on 
its own or capable of substantiation.  Black v. Brown, 10 
Vet. App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996).  Evidentiary assertions by the person who submits a 
claim must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19 (1993).  Where the determinative 
issue is factual rather than medical in nature, competent lay 
testimony may constitute sufficient evidence to well ground 
the claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  For a service-connected claim to be well-grounded, 
there must be a medical diagnosis of current disability, lay 
or medical evidence of in-service incurrence or aggravation 
of a disease or injury, and medical evidence of a nexus 
between the in-service injury or disease and current 
disability.  See Epps v. Brown, 9 Vet. App. 341, 343-44 
(1996), appeal docketed, No. 97-7014 (Fed. Cir. Nov. 25, 
1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd, 
78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 
38 C.F.R. § 3.303(b) (1998).

Furthermore, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Moreover, with certain enumerated disorders, service 
incurrence may be presumed if the disease is manifested to a 
degree of 10 percent or more within one year after the date 
of separation from service, provided the rebuttable 
presumption provisions of § 3.307 are also satisfied.  Among 
those enumerated disorders listed is arthritis.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

Service medical records (SMRs) indicate that the veteran 
sustained a single moderate bullet wound to the left shoulder 
region.  As noted above, it was initially thought there was 
an incomplete fracture of the 1st rib on the right, but this 
was not confirmed, and that diagnosis was specifically not 
concurred in by later examiners.  The records are otherwise 
entirely negative for any additional SFWs to the left side, 
or any lower back injuries.

The separation examination in October 1945 was entirely 
negative for any back disorders, or SFWs to the left side, 
other than the currently service connected left shoulder GSW.  
No pertinent history or findings of abnormality were 
described.

There are no post service VA or private medical records 
indicating treatment for a SFW to the left side, or any lower 
back injuries, nor is there any evidence indicating that the 
veteran sought any treatment for residuals of a SFW, left 
side, or a lower back disorder, within several decades after 
service, for which records could be obtained.  The record 
indicates treatment for several disorders including a back 
disorder, only from 1995, 50 years after service. No SFW, 
left side complaints or treatment are of record.

In a hearing at the RO in April 1998, the service 
representative stated that it was well documented that the 
veteran sustained a fall of approximately 80 feet in combat 
during WWII. The veteran then testified that his buddy was 
shot and he tried to prevent him from falling off a cliff.  
They both fell 80 feet and he suffered a back injury.  He was 
hospitalized 6 or 7 days. (The Board notes that there is no 
evidence of such a fall, or treatment for any fall in the 
service medical records).

The veteran testified that he received SFWs to the left side 
at the same time he received his service connected GSW to the 
left shoulder.  He could not however recall any specific left 
side wound, but insisted the shrapnel spread out all over his 
chest.  

He did not seek medical care for any service related 
conditions after separation.  He testified that it, dont 
hurt me all the time, just certain times it hurts.  He was 
taking 4 or 5 different types of medication for his back but 
denied seeing any doctors for the pain.  He wears no back 
braces

The Board is required to base its decision on the evidence of 
record.  See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  In 
this case, the veterans in-service medical records are 
negative for any treatment for a SFW, left side, or lower 
back injuries. The separation examination is entirely 
negative as to any reports of SFWs to the left side, or a 
lower back disorder.
 
Moreover, there is no credible medical evidence which would 
etiologically link the veterans lower back, and SFW, left 
side, if any, to service. There are no post service medical 
records of file which show pertinent pathology that can be 
related to service.  Significantly, none of the medical 
examiners attribute any current disorders, other than his 
service connected GSW, left shoulder, to any injury, or 
incident of service.  

Consequently the evidence does not support the veterans 
claims, and service connection for a lower back disorder, and 
SFW, left side are not warranted.  As there is no evidence of 
the existence of service connected residuals of the 
aforementioned disorders, the claims are denied as not well 
grounded.  38 U.S.C.A. § 5107(b). 

Where a claim is not well grounded it is incomplete, and the 
VA is obligated under 38 U.S.C.A. § 5103 to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  In this case, in 
the statement of the case, and the supplemental statement of 
the case, as well as in other correspondence, the appellant 
has been notified of the defects in the evidentiary record, 
and the kinds of information needed.  As such, it is 
concluded he has been appropriately advised as to the 
information needed.


ORDER

A rating in excess of 20 percent for a GSW, left shoulder 
disorder is denied.

Well grounded claims for service connection for a lower back 
disorder, and SFW, left side not having been submitted, the 
claims are denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
